MEMORANDUM **
Maria Noemi Espinosa, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Espinosa’s motion to reopen as untimely, because she did not file the motion within 90 days of the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and did not demonstrate a material change in circumstances in Mexico, see 8 C.F.R. § 1003.2(c)(3)(ii).
Espinosa’s reliance on Khourassany v. INS 208 F.3d 1096, 1099 (9th Cir.2000) is misplaced. In that case, the 90-day time limit for motions to reopen did not apply because the petitioner had been ordered deported before March 22, 1999. See 8 C.F.R. § 1208.18(b)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.